Citation Nr: 0720540	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  07-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant under the provisions of 38 U.S.C. § 2101(a).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his daughter 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1936 to June 
1937, from October 1937 to October 1938 and from November 
1940 to April 1967.  He was a prisoner of war of the German 
government from January 1943 to April 1945.  His service 
records show that his military decorations include the Combat 
Infantryman Badge and two Silver Star Medals.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
specially adapted housing or a special home adaptation grant 
under the provisions of 38 U.S.C. § 2101(a).  The appeal has 
been advanced on the Board's docket on the basis of the 
veteran's extremely advanced age.  

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on his part.


REMAND

The veteran claims entitlement to specially adapted housing 
or a special home adaptation grant under the provisions of 
38 U.S.C. § 2101(a).  Specifically, he wants a lift chair 
installed in his home to help him move between levels in his 
house without having to use the staircases.  He is presently 
service-connected for multiple medical disabilities, which 
include urinary incontinence as a residual of prostate cancer 
(currently rated 60 percent disabling), a bilateral 
orchiectomy status-post prostate cancer (currently rated 30 
percent disabling), a left hip replacement (currently rated 
50 percent disabling), a right hip replacement (currently 
rated 50 percent disabling), arthritis of the lumbar spine 
(currently rated 10 percent disabling), residuals of a right 
knee meniscectomy with traumatic arthritis (currently rated 
10 percent disabling), status post frost bite of the right 
and left feet with peripheral neuropathy (each foot currently 
rated 20 percent disabling), coronary artery disease status-
post stent placement and angioplasty (currently rated 30 
percent disabling), hypertension (currently rated 10 percent 
disabling), residuals of excision of a lipoma from the lower 
back (currently rated noncompensably disabling), 
epidermophytosis (currently rated noncompensably disabling), 
bilateral hearing loss (currently rated noncompensably 
disabling), and arthritis of the temperomandibular joint 
(currently rated noncompensably disabling).  The veteran is 
presently totally disabled by his service-connected 
disabilities, which produce a combined rating of 100 percent, 
and he is also in receipt of special monthly compensation for 
anatomical loss of a creative organ and for being so helpless 
as to be in need of regular aid and attendance.  He contends 
that his service-connected disabilities produce such 
impairment of his ability to use his lower extremities due to 
loss of balance and propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

The veteran was originally scheduled for a VA examination in 
November 2006 in order to obtain objective medical findings 
regarding his present physical state as they pertained to his 
specially adapted housing claim.  However, in or around 
October 2006, he was hospitalized at a private medical 
facility for treatment of a urinary tract infection and was 
unable to show for the examination because he was 
recuperating from his hospitalization.  He submitted timely 
notice of his cancellation beforehand.  The most recent VA 
examination of record is one that was conducted in June 2005, 
which indicated that the veteran was reportedly able to walk 
for 20 - 30 minutes in a shopping mall with the use of his 
walker and able to slowly climb one flight of stairs in his 
home.  The veteran contends that since the time of his June 
2005 examination, his physical condition had markedly 
deteriorated.  He submitted several statements from his 
private physicians indicating that he was having problems 
maintaining his balance when ambulating with his walker, but 
it is impossible to determine from these statements whether 
or not his balance problems are due to his service-connected 
disabilities or to a non-service-connected condition 
affecting his sense of balance and equilibrium.  As the 
outcome of the veteran's claim turns entirely on the answer 
to this question, he should be provided with one more 
opportunity to appear for a VA medical examination to address 
this matter.  He should clearly understand, however, that he 
is legally obligated to report for examination.  38 C.F.R. 
§§  3.158, 3.326, 3.655 (2006); Olson v. Principi, 3 Vet. 
App. 480 (1992); Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  (In this regard, the Board observes that the veteran 
appears capable of appearing for a medical examination as VA 
outpatient reports show that he appeared for dental treatment 
and testing of his hearing acuity, including as recently as 
November 2006.  Furthermore, at his hearing before the 
undersigned Veterans Law Judge in June 2007, he expressed his 
willingness to appear for a medical examination pursuant to 
his claim.  His daughter, who is a licensed and practicing 
physical therapist, also stated at the same hearing that she 
would personally assist the veteran in keeping any 
appointment for a scheduled VA medical examination.)  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The veteran should be scheduled for 
a comprehensive VA medical examination, 
to include orthopedic and neurological 
and cardiovascular evaluations to 
determine the impact his service-
connected disabilities have upon his 
ability to use his lower extremities for 
self-propulsion.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the 
physician(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.  The 
examiner should address the following 
question in the report:  

(a.)  Do the veteran's service-
connected disabilities, either 
individually or in combination with 
each other, effectively produce 
loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair? 

(b.)  Do the veteran's service-
connected disabilities, either 
individually or in combination with 
each other, effectively produce 
loss of use of one lower extremity 
together with residuals of organic 
disease or injury which so affect 
the functions of balance or 
propulsion as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair? 

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  See 38 C.F.R. 
§ 3.655.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the claim of 
entitlement to specially adapted housing 
or a special home adaptation grant under 
the provisions of 38 U.S.C. § 2101(a) 
should be readjudicated.  If the benefit 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

